Citation Nr: 0216456	
Decision Date: 11/15/02    Archive Date: 11/25/02	

DOCKET NO.  00-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 
14, 1990, for a 60 percent evaluation for lumbosacral strain.

2.  Entitlement to an effective date earlier than February 
14, 1990, for a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In March 2001, the Board issued a decision denying effective 
dates prior to February 14, 1990, for a 60 percent evaluation 
for lumbosacral strain and a total rating based on individual 
unemployability due to service-connected disability.  By 
order dated June 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion vacating and 
remanding the Board's March 2001 decision.  A copy of the 
joint motion and the Court's decision has been included in 
the veteran's claims file.


FINDINGS OF FACT

1.  A June 1983 RO decision continued a 20 percent evaluation 
for the veteran's service-connected lumbosacral strain; the 
veteran did not appeal that decision and it is final.

2.  The veteran reopened his claim for an increased rating 
for his service-connected lumbosacral strain on February 14, 
1990; it is not factually ascertainable that the veteran's 
service-connected lumbosacral strain increased in severity, 
or caused him to be unemployable, within one year prior to 
February 14, 1990.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 14, 
1990, for a 60 percent evaluation for lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400(o)(1)(2), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5292, 
5293, 5295 (2001).  

2.  The criteria for an effective date prior to February 14, 
1990, for a total rating based on individual unemployability 
due to service-connected disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 3.3400(o)(1)(2), 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case informing them of the governing legal criteria 
relating to the issues on appeal, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
and the reasons for the decision reached.  The joint remand 
provides information relating to regulations regarding 
notices of disagreement that were in effect in 1966, 1970, 
and 1988.  It also provides information concerning the 
submission of additional evidence, as does a September 2002 
letter from the Board to the veteran.  A September 2002 
statement from the veteran indicates that he does not have 
anything else to submit and desires that the Board proceed 
immediately to readjudicate his appeal.  In essence, the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Court's remand directs consideration of whether letters 
submitted by the veteran in September 1966, February 1970, 
and November 1988, constitute valid notices of disagreement 
pursuant to the pertinent regulations in effect on those 
dates.  Each of these communications will be addressed 
herein.  

The veteran's only service-connected disability is 
lumbosacral strain.  On February 14, 1990, the veteran 
submitted an informal claim for an increased evaluation for 
his service-connected disability, then evaluated as 
20 percent disabling.  A June 1999 RO decision granted a 
60 percent evaluation for the veteran's lumbosacral strain, 
effective February 14, 1990.  The veteran submitted a formal 
claim for a total rating based in individual unemployability 
due to service-connected disability on August 6, 1990.  The 
June 1999 RO decision also granted a total rating based on 
individual unemployability due to service-connected 
disability effective February 14, 1990.

A March 1965 RO decision granted service connection for 
lumbosacral strain and assigned a noncompensable evaluation.  
The veteran was notified of that decision, and his appellate 
rights, but he did not initiate an appeal and that decision 
became final.  An August 1966 RO decision granted a 
10 percent evaluation for the veteran's service-connected 
lumbosacral strain from July 3, 1966, a temporary total 
evaluation from July 13, 1966, and continued the 10 percent 
evaluation thereafter, effective from September 1, 1966.  The 
veteran was notified of that decision and his appellate 
rights.

On September 15, 1966, the veteran submitted a signed written 
statement.  The statement indicates that the veteran "would 
like to keep my claim open and new symptoms have occurred 
since I left the VA hospital concerning my back trouble."  
The record indicates that the veteran had been hospitalized 
at a VA facility from July 13 to August 4, 1966.  The 
September 1966 written statement goes on to indicate that the 
veteran would have shaky spells, become tired, and have to 
cease his work and go home.  

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction will constitute a notice of disagreement.  The 
notice should be in terms which can be reasonably construed 
as evidencing a desire for review of that determination.  It 
need not be couched in specific language.  Specific 
allegations of error of fact or law are not required.  
38 C.F.R. § 19.113 (1966).  

It is the veteran's primary contention that his 
September 1966 communication constitutes a notice of 
disagreement with the August 1966 RO decision.  A careful 
review of the September 15, 1966, statement from the veteran 
reflects that it does not contain any expression of 
dissatisfaction or disagreement directed towards the August 
1966 RO decision.  It does not indicate that the veteran has 
any disagreement with the action taken, but, rather, reflects 
the veteran's desire to keep his claim open because of his 
belief that he has new symptoms that are related to his 
service-connected low back disability.  The veteran makes 
reference to sweating and being shaky, indicating that the 
shaking of his hands interfered with his work.  

A VA hospital discharge summary, relating to a period of 
hospitalization from July 13, 1966, to August 4, 1966, does 
not indicate that the veteran was experiencing shaking or 
sweating.  However, an August 29, 1966, VA outpatient 
treatment record, reflects that the veteran reported that he 
was getting sweaty and lightheaded occasionally and was very 
nervous and jittery.  He reported that he was improving 
slowly and back examination showed improvement.  He was 
wearing his corset.

The September 15, 1966, written communication from the 
veteran does not contain any expression of dissatisfaction or 
disagreement with the August 1966 rating action, but does 
reflect that the veteran is reporting new symptoms for which 
he desired consideration.  These new symptoms were first 
reported in a VA treatment record that is dated after the 
August 1966 rating decision.  The terms of the September 1966 
letter cannot be reasonably construed as evidencing a desire 
for review of the August 1966 RO decision because the letter 
does not make any reference to that decision.  Rather, the 
veteran makes reference to new symptoms and then describes 
those symptoms as sweating and shaking.  In the absence of 
any reference in the September 15, 1966, communication from 
the veteran to the August 1966 rating decision and in the 
absence of any indication in that communication that the 
veteran is dissatisfied or in disagreement with the August 
1966 rating decision, or that the veteran desires review of 
that determination, and in light of the September 15, 1966, 
communication clearly setting forth that the veteran is 
reporting new symptoms that had occurred after leaving the VA 
hospital, a preponderance of the evidence is against a 
finding that the September 15, 1966, communication from the 
veteran can be reasonably construed as evidencing a desire 
for review of the August 1966 RO determination.  

Rather, the veteran's September 1966 statement was treated as 
a reopened claim and a rating decision was accomplished in 
November 1966 with appropriate notification of that decision 
to the veteran in December 1966.  

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2001), provides in pertinent part 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniform services hospital 
will be accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.

Subsequent to November 1966, and prior to February 14, 1990, 
there have been multiple claims with an RO decision following 
each claim.  See RO decisions dated in 1970, August 1973, 
October 1978, September 1979, April 1981, and June 1983.

Following the January 1970 RO decision, the veteran submitted 
a signed written statement in February 1970.  On this 
statement he requests that VA treatment records be obtained 
and that VA "rerate my compensation claim.  My back condition 
has become so much worse, that I have been working only part-
time during recent months."

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction will constitute a notice of disagreement.  The 
notice should be in terms which can be reasonably construed 
as evidencing a desire for review of that determination.  It 
need not be couched in specific language.  Specific 
allegations of error of fact or law are not required.  
38 C.F.R. § 19.113 (1970).  

A careful review of the veteran's February 1970 written 
communication reflects that it does not make any reference to 
the January 1970 rating decision.  It indicates that the 
veteran desires to have additional treatment records obtained 
and his compensation claim rerated.  It indicates that his 
back condition has become much worse.  There is no indication 
in the February 1970 communication that the veteran desires 
review of the January 1970 determination.  In the absence of 
the February 1970 communication making any reference to the 
January 1970 rating decision or indicating any disagreement 
with that decision or offering any evidence of a desire for 
review of that determination, and with consideration that the 
February 1970 communication indicates that additional medical 
records should be obtained and the veteran's compensation 
claim be rerated, a preponderance of the evidence is against 
a finding that the February 1970 communication constitutes a 
notice of disagreement.  

The veteran was notified of the June 1983 decision denying an 
increased evaluation for his service-connected lumbosacral 
strain, and his appellate rights, but he did not initiate an 
appeal.

In May 1986 the veteran submitted a written statement 
indicating that he desired to reopen his claim.  By official 
letter, dated August 7, 1986, the veteran was requested to 
supply information regarding his claim.  This letter advised 
the veteran that he should submit the evidence within 60 
days, but, in any case, if not received in the VA within one 
year from the date of the letter, payment could only be 
authorized from the date the VA received the evidence.  The 
veteran did not respond to that letter.  

In July 1988 the veteran again submitted a claim for an 
increased rating in his service-connected disability.  By 
official letter, dated November 16, 1988, the veteran was 
advised that since he had not submitted additional requested 
evidence his claim was being administratively disallowed.  He 
was provided with his appellate rights.  

On November 29, 1988, the veteran submitted a statement 
indicating that, "I do wish to pursue my claim as I have done 
so for 26 years with pain, numbness in my hands and feet."  
He indicated that he had pain in his lower back and that 
after 26 years a back injury gets worse, not better.

A written communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction (the Veterans Administration regional office, 
medical center or clinic which notified the claimant of the 
action taken) will constitute a notice of disagreement.  The 
notice of disagreement should be in terms which can be 
reasonably construed as a desire for review of that 
determination.  It need not be expressed in any special 
wording.  38 C.F.R. § 19.118 (1988).  

The veteran's November 1988 written communication does not 
make any reference to the November 16, 1988, VA letter 
notifying the veteran that his claim had been 
administratively disallowed.  The veteran's statement that he 
desired to pursue his claim was made in connection with pain 
and numbness in his hands and feet.  The veteran's statements 
regarding pain in his lower back and his belief that anyone 
knows that after 26 years a back injury gets worse were made 
in the context of his belief that VA doctors did not properly 
evaluate him.  The statements made no reference to the 
veteran being dissatisfied or in disagreement with the 
November 1988 determination.  Neither does the November 29, 
1988, communication from the veteran provide any information 
that could be reasonably construed as a desire for review of 
the November 1988 administrative denial.  Rather, the 
November 29, 1988, letter from the veteran indicates that he 
desired to pursue a claim with respect to pain and numbness 
in his hands and feet and that he did not place confidence in 
VA doctors.  Therefore, a preponderance of the evidence is 
against a finding that the November 29, 1988, communication 
from the veteran may be construed as a notice of disagreement 
with the November 16, 1988, administrative denial.

Rather, the November 29, 1988, communication from the veteran 
was construed as an informal claim for compensation and/or 
pension benefits based upon the veteran's stated desire to 
pursue a claim relating to pain and numbness in his hands and 
feet.  He was requested to complete and return a VA Form 21-
526.  He was informed that once his formal claim was 
received, it would be processed as quickly as possible and he 
would be notified of the decision.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.

The November 29, 1988, communication does not indicate a 
desire to claim an increase in the veteran's service-
connected lumbosacral strain.  The claim identified is in 
connection with numbness in the veteran's hands and feet and 
references made to pain in his lower back are made in 
connection with his general lack of confidence in VA doctors.  
Therefore, the RO appropriately provided the veteran with a 
form upon which he could file a formal claim.  Since the 
November 1988 communication does not indicate an intent to 
apply for an increase in the evaluation assigned for the 
veteran's service-connected lumbosacral strain, it may not be 
considered a claim for an increase in his service-connected 
lumbosacral strain.  

With respect to the May 1986 and July 1988 claims, and the 
August 1986 and November 1988 responses thereto, the Board 
observes that at the time of the November 1988 response the 
veteran was provided with his appellate rights.  Further, 
when evidence requested in connection with a claim for 
increase is not furnished within one year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).  The Board concludes that the 
veteran abandoned the May 1986 and July 1988 claims for 
increased evaluations for his service-connected lumbosacral 
strain.

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that RO 
determinations prior to the veteran's claim on February 14, 
1990, are final, and that the veteran's claim for increased 
evaluation for his service-connected disability was received 
on February 14, 1990, the general rule, as provided at 
38 C.F.R. § 3.400(o)(1), is that the effective date of an 
award of increased evaluation is the date of the veteran's 
claim, February 14, 1990, or the date entitlement is shown, 
whichever is later.  The veteran has been awarded a 
60 percent evaluation for his service-connected lumbosacral 
strain and a total rating based on individual unemployability 
due to service-connected disability effective February 14, 
1990.  Therefore, the focus of the Board's review at this 
time is whether it is factually ascertainable that the 
veteran experienced an increase in his service-connected 
disability during the year prior to February 14, 1990.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), holding 
that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase).  Therefore, in order to be assigned an 
effective date prior to February 14, 1990, for either an 
increased evaluation for the veteran's service-connected 
lumbosacral strain or for a total rating based upon 
individual unemployability it must be factually ascertainable 
that the veteran's service-connected disability underwent an 
increase during the year prior to February 14, 1990.  In 
determining whether or not an increase was factually 
ascertainable during the year prior to February 14, 1990, the 
Board will review the entirety of the evidence of record.  
See Hazon v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

Under 38 C.F.R. Part 4, Diagnostic Code 5293, a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  A 40 percent evaluation is for 
assignment where there is severe intervertebral disc 
syndrome.  Diagnostic Code 5292 provides that a 40 percent 
evaluation is for assignment where there is severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5295 provides 
that a 40 percent evaluation is for assignment where there is 
severe lumbosacral strain.  An extraschedular evaluation is 
assignable under 38 C.F.R. § 3.321(b)(1) if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  As noted previously, the 
veteran's only service-connected disability is his 
lumbosacral strain.

As indicated above, the Board has reviewed the entirety of 
the evidence of record.  The medical evidence, reflecting 
care of the veteran during the year prior to February 14, 
1990, indicates that the veteran was seen in October 1989 
with complaints of intermittent numbness in his hands and 
complaints of low back pain.  The record reflects that there 
had been no X-rays for one year.  The veteran reported leg 
radiation for years.  A November 1989 VA treatment record 
reflects that the veteran had bilateral hand numbness and 
increased low back pain.  The assessment was bilateral hand 
numbness.  A December 1989 VA treatment record indicates that 
the veteran had degenerative joint disease of the 5th lumbar 
vertebra and the 5th cervical vertebra as well.  A report of 
examination, accomplished most closely in time to the year 
prior to February 14, 1990, relates to an examination 
accomplished in April 1990.  Although this report reflects 
that the veteran reported that he had been unemployed for one 
year because of his back condition, a formal claim by the 
veteran in August 1990, reflects that he had not been 
employed since 1972.

The Board has reviewed statements from lay individuals who 
are familiar with the veteran as well as prospective 
employers.  These would indicate that the veteran has been 
unemployable because of his back many years prior to February 
14, 1990.  

A review of the evidence of record reflects that the 
nonmedical evidence indicates that the veteran was not 
employable as a result of his back for many years prior to 
February 14, 1990.  Medical evidence of record dated prior to 
the year before February 14, 1990, does not express a finding 
that the veteran is either employable or unemployable and the 
competent medical evidence, dated during the year prior to 
February 14, 1990, does not indicate that the veteran had 
experienced an increase in his lumbosacral strain during that 
year or that he had become unemployable during the year prior 
to February 14, 1990, as a result of his service-connected 
lumbosacral strain.  Rather, much of this evidence addresses 
the veteran's cervical spine and his complaints relating to 
numbness of his hands.

With consideration that there is no competent medical 
evidence supporting a finding that it is factually 
ascertainable that an increase in the severity of the 
veteran's service-connected lumbosacral strain occurred 
during the year prior to February 14, 1990, and competent 
medical evidence, dated during the year prior to February 14, 
1990, that does not indicate that there was a factually 
ascertainable increase in the veteran's service-connected 
lumbosacral strain, as well as lay evidence that would 
support a finding that the veteran was unemployable prior to 
the year before February 14, 1990, a preponderance of the 
evidence is against a finding that it is factually 
ascertainable that the veteran's lumbosacral strain increased 
in severity during the year prior to February 14, 1990, and a 
preponderance of the evidence is against a finding that it is 
factually ascertainable that the veteran's service-connected 
disability increased in severity during the year prior to 
February 14, 1990, to an extent that he became unemployable 
as a result thereof during that year.  Therefore, since an 
increase in the lumbosacral strain did not occur and the 
veteran did not become unemployable due to service-connected 
disability within the year prior to February 14, 1990, the 
general rule of 38 C.F.R. § 3.400(o)(1) is for application 
and an effective date prior to February 14, 1990, is not 
warranted.  Harper at 126-27.  Accordingly, a preponderance 
of the evidence is against earlier effective dates for an 
increased evaluation for lumbosacral strain or a total rating 
based upon individual unemployability due to service-
connected disability prior to February 14, 1990.  


ORDER

An effective date prior to February 14, 1990, for a 
60 percent evaluation for lumbosacral strain is denied.

An effective date prior to February 14, 1990, for a total 
rating based on individual unemployability due to service-
connected disability is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

